Sed per Curiam.

Upon objection to the acceptance of a report of referees, the Court will only hear evidence .relative to corruption in the referees, or misconduct in their not following the rule, either by neglecting properly to notify or hear the parties, or taking into consideration matters not submitted to them.
Heport accepted.
The Court will triafforti-uTveof mater¿iV|ví dence, supported by the single affidavit of the party, or him in interest. The motion must be accompanied with the affidavits of the witnesses recently discovered.
--- —.—, for plaintiff.
Darius Chipman, for defendant
At the following July adjourned term, the defendant moved for a new trial, supported by the affidavit of Stephen Clerk, who testified that he was interested in the-cause, and had eventually to respond the judgment ; that he had attended, the reference; that he had discovered new and material evidence since the hearing before the referees, to wit, Timothy Green and Mary Boys; and then stated what he expected they would testify, which appeared to be material in the issue.

Sed per Curiam.

The Court will not grant a new trial for the recent discovery of new and material evidence, supported by the single affidavit of the party, or him in interest. The motion must be accompanied with the affidavits of the witnesses recently discovered.
Motion dismissed.